DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the limitation "the drive coupler" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar et al, hereinafter Kolar (U.S. 2002/0009017) in view of Hoare et al., hereinafter Hoare, (U.S. 10,201,790).
Regarding Claim 1, Kolar discloses a container (Blender: Fig. 1, #20) including at least one rotatable blade (Blending assembly: Par. 0031. Examiner notes that a blender and blending assembly would include a rotatable blade);
a drive unit having a drive coupler to rotate the at least one blade (Motor: Fig. 7, #25. Examiner notes that a motor of blending assembly would include a drive couple to rotate the blade);
a controller to control the drive unit (Microcontroller: Fig. 7, #61); and
at least one non-transitory memory (Nonvolatile microcontroller memory: Fig. 7, #63) storing processor-executable instructions that (Processor: Fig. 7, #62), when executed by the controller, cause the controller, in response to a first user input (A user can perform any appropriate blender operation, such as selection and execution of one of the drink programs by pressing the corresponding button: Par. 0045) to execute the instructions.  Kolar does not disclose the sequence of: activating the drive unit for three seconds or less to rotate the drive coupler as a first pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a second pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a first blending segment; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a second blending segment; pausing the drive unit for at least one second; and activating the drive unit for at least five seconds to rotate the drive coupler as a third blending segment; wherein a total time period of all activations of the drive unit that are at least five seconds for blending segments is at least twenty-three seconds.  However, Kolar discloses pre-programmable blend programs with a plurality of intervals of motor operation at different velocities and accelerations (Par. 0010) which may be changed by the user and saved to nonvolatile memory (Par. 0011).  Further, Hoare teaches a blender for food and beverages including a non-volatile storage medium for storing a custom sequence (Abstract) and including a pause selection that can be recorded into a user defined function (Col 10, L1-3) and activated for a recorded period of time before proceeding to a subsequent blending step (Col 11, L61-62) which could allow for additional ingredients to be added during the program or to evaluate the consistency of the mixture.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pauses in the blender operation of Kolar, as taught by Hoare, in order to allow for additional ingredients to be added during the program or to evaluate the consistency of the mixture.  Further, the combination of Kolar and Hoare would be capable of performing the steps of activating the drive unit for three seconds or less to rotate the drive coupler as a first pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a second pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a first blending segment; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a second blending segment; pausing the drive unit for at least one second; and activating the drive unit for at least five seconds to rotate the drive coupler as a third blending segment; wherein a total time period of all activations of the drive unit that are at least five seconds for blending segments is at least twenty-three seconds.  Further, such a set of instructions and discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 2, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the processor-executable instructions, when executed by the controller, cause the controller to activate the drive unit for three seconds or less to rotate the drive coupler as a third pulse and pause the drive unit for at least one second after the second pause and before the first blending segment, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 3, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein a total time period of all activations of the drive unit that are at least five seconds are less than about fifty-two seconds, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 4, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein a total time period of all pauses of the drive unit is at least ten seconds, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 5, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the activation of the drive unit for the first blending segment has a shorter length of time than the activation of the drive unit for each of the second and third blending segments, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 6, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the activation of the drive unit for the first blending segment lasts longer than the activation of the drive unit for each of the second and third blending segments, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 7, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the activation of the drive unit for the first blending segment is at least fifteen seconds, the activation of the drive unit for the second blending segment is at least twenty seconds, and the activation of the drive unit for the third blending segment is at least 16.5 seconds, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 8, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  Hoare further teaches wherein a total time period from a first activation of the drive unit until a last activation of the drive unit is seventy seconds or less (For example, 120 seconds: Col 10, L24) based on the amount of RAM accessible by the processor.  Examiner notes that the time of 120 seconds has substantial overlap with the claimed range of seventy seconds or less and would have the same function of blending the material. Further, the broad range 120 seconds anticipates the narrower range of seventy seconds or less as there is nothing in the prior art of record or the Applicant's Specification to show criticality of the claimed range or evidence demonstrating any difference across the range. Examiner notes that both the prior art of record and claims achieve the same result of blending the material.
Regarding Claim 9, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the activation of the drive unit for the first blending segment is at least eight seconds, the activation of the drive unit for the second blending segment is at least 7.5 seconds, and the activation of the drive unit for the third blending segment is at least 7.5 seconds, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 10, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  Hoare further teaches wherein a total time period from a first activation of the drive unit until a last activation of the drive unit is forty seconds or less (For example, 120 seconds: Col 10, L24) based on the amount of RAM accessible by the processor.  Examiner notes that the time of 120 seconds has substantial overlap with the claimed range of forty seconds or less and would have the same function of blending the material. Further, the broad range 120 seconds anticipates the narrower range of forty seconds or less as there is nothing in the prior art of record or the Applicant's Specification to show criticality of the claimed range or evidence demonstrating any difference across the range. Examiner notes that both the prior art of record and claims achieve the same result of blending the material.
Regarding Claim 11, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the activation of the drive unit for the first blending segment is at least five seconds, the activation of the drive unit for the second blending segment is at least thirteen seconds, and the activation of the drive unit for the third blending segment is at least fourteen seconds, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 12, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  Hoare further teaches wherein a total time period from a first activation of the drive unit until a last activation of the drive unit is forty-five seconds or less (For example, 120 seconds: Col 10, L24) based on the amount of RAM accessible by the processor.  Examiner notes that the time of 120 seconds has substantial overlap with the claimed range of forty-five seconds or less and would have the same function of blending the material. Further, the broad range 120 seconds anticipates the narrower range of forty-five seconds or less as there is nothing in the prior art of record or the Applicant's Specification to show criticality of the claimed range or evidence demonstrating any difference across the range. Examiner notes that both the prior art of record and claims achieve the same result of blending the material.
Regarding Claim 13, Kolar discloses a container (Blender: Fig. 1, #20) including at least one rotatable blade (Blending assembly: Par. 0031. Examiner notes that a blender and blending assembly would include a rotatable blade);
a drive unit having a drive coupler to rotate the at least one blade (Motor: Fig. 7, #25. Examiner notes that a motor of blending assembly would include a drive couple to rotate the blade);
a controller to control the drive unit (Microcontroller: Fig. 7, #61); and
at least one non-transitory memory (Nonvolatile microcontroller memory: Fig. 7, #63) storing processor-executable instructions that (Processor: Fig. 7, #62), when executed by the controller, cause the controller, in response to a first user input (A user can perform any appropriate blender operation, such as selection and execution of one of the drink programs by pressing the corresponding button: Par. 0045) to execute the instructions.  Kolar does not disclose the sequence of: activating the drive unit for three seconds or less to rotate the drive coupler as a first pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a second pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a third pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a first blending segment; pausing the drive unit for at least one second; and activating the drive unit for at least five seconds to rotate the drive coupler as a second blending segment; wherein a total time period of all activations of the drive unit that are at least five seconds for blending segments is at least nineteen seconds.  However, Kolar discloses pre-programmable blend programs with a plurality of intervals of motor operation at different velocities and accelerations (Par. 0010) which may be changed by the user and saved to nonvolatile memory (Par. 0011).  Further, Hoare teaches a blender for food and beverages including a non-volatile storage medium for storing a custom sequence (Abstract) and including a pause selection that can be recorded into a user defined function (Col 10, L1-3) and activated for a recorded period of time before proceeding to a subsequent blending step (Col 11, L61-62) which could allow for additional ingredients to be added during the program or to evaluate the consistency of the mixture.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pauses in the blender operation of Kolar, as taught by Hoare, in order to allow for additional ingredients to be added during the program or to evaluate the consistency of the mixture.  Further, the combination of Kolar and Hoare would be capable of performing the steps of activating the drive unit for three seconds or less to rotate the drive coupler as a first pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a second pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a third pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a first blending segment; pausing the drive unit for at least one second; and activating the drive unit for at least five seconds to rotate the drive coupler as a second blending segment; wherein a total time period of all activations of the drive unit that are at least five seconds for blending segments is at least nineteen seconds.  Further, such a set of instructions and discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 14, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the activation of the drive unit for the first blending segment is at least eight seconds and the activation of the drive unit for the second blending segment is at least eleven seconds, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 15, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  Hoare further teaches wherein a total time period from a first activation of the drive unit until a last activation of the drive unit is thirty-five seconds or less (For example, 120 seconds: Col 10, L24) based on the amount of RAM accessible by the processor.  Examiner notes that the time of 120 seconds has substantial overlap with the claimed range of thirty -five seconds or less and would have the same function of blending the material. Further, the broad range 120 seconds anticipates the narrower range of thirty-five seconds or less as there is nothing in the prior art of record or the Applicant's Specification to show criticality of the claimed range or evidence demonstrating any difference across the range. Examiner notes that both the prior art of record and claims achieve the same result of blending the material.
Regarding Claim 16, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the processor-executable instructions, when executed by the controller, cause the controller to activate the drive unit for three seconds or less to rotate the drive coupler as a fourth pulse and pause the drive unit for at least one second at a time after the third pause and before the first blending segment, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 17, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the activation of the drive unit for the first blending segment is at least 8.5 seconds and the activation of the drive unit for the second blending segment is at least eleven seconds, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 18, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  Hoare further teaches wherein a total time period from a first activation of the drive unit until a last activation of the drive unit is forty seconds or less (For example, 120 seconds: Col 10, L24) based on the amount of RAM accessible by the processor.  Examiner notes that the time of 120 seconds has substantial overlap with the claimed range of forty seconds or less and would have the same function of blending the material. Further, the broad range 120 seconds anticipates the narrower range of forty seconds or less as there is nothing in the prior art of record or the Applicant's Specification to show criticality of the claimed range or evidence demonstrating any difference across the range. Examiner notes that both the prior art of record and claims achieve the same result of blending the material.
Regarding Claim 19, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the activation of the drive unit for the first blending segment is at least twenty-five seconds and the activation of the drive unit for the second blending segment is at least sixteen seconds, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 20, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  Hoare further teaches wherein a total time period from a first activation of the drive unit until a last activation of the drive unit is sixty seconds or less (For example, 120 seconds: Col 10, L24) based on the amount of RAM accessible by the processor.  Examiner notes that the time of 120 seconds has substantial overlap with the claimed range of sixty seconds or less and would have the same function of blending the material. Further, the broad range 120 seconds anticipates the narrower range of sixty seconds or less as there is nothing in the prior art of record or the Applicant's Specification to show criticality of the claimed range or evidence demonstrating any difference across the range. Examiner notes that both the prior art of record and claims achieve the same result of blending the material.
Regarding Claim 21, Kolar discloses a container (Blender: Fig. 1, #20) including at least one rotatable blade (Blending assembly: Par. 0031. Examiner notes that a blender and blending assembly would include a rotatable blade);
a drive unit having a drive coupler to rotate the at least one blade (Motor: Fig. 7, #25. Examiner notes that a motor of blending assembly would include a drive couple to rotate the blade);
a controller to control the drive unit (Microcontroller: Fig. 7, #61); and
at least one non-transitory memory (Nonvolatile microcontroller memory: Fig. 7, #63) storing processor-executable instructions that (Processor: Fig. 7, #62), when executed by the controller, cause the controller, in response to a first user input (A user can perform any appropriate blender operation, such as selection and execution of one of the drink programs by pressing the corresponding button: Par. 0045) to execute the instructions.  Kolar does not disclose the sequence of: activating the drive unit for three seconds or less to rotate the drive coupler as a first pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a second pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a first blending segment; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a third pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a second blending segment; pausing the drive unit for at least one second; and activate the drive unit for at least five seconds to rotate the drive coupler as a third blending segment; wherein a total time period of all activations of the drive unit that are at least five seconds for blending segments is at least fifty-two seconds.  However, Kolar discloses pre-programmable blend programs with a plurality of intervals of motor operation at different velocities and accelerations (Par. 0010) which may be changed by the user and saved to nonvolatile memory (Par. 0011).  Further, Hoare teaches a blender for food and beverages including a non-volatile storage medium for storing a custom sequence (Abstract) and including a pause selection that can be recorded into a user defined function (Col 10, L1-3) and activated for a recorded period of time before proceeding to a subsequent blending step (Col 11, L61-62) which could allow for additional ingredients to be added during the program or to evaluate the consistency of the mixture.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pauses in the blender operation of Kolar, as taught by Hoare, in order to allow for additional ingredients to be added during the program or to evaluate the consistency of the mixture.  Further, the combination of Kolar and Hoare would be capable of performing the steps of activating the drive unit for three seconds or less to rotate the drive coupler as a first pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a second pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a first blending segment; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a third pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a second blending segment; pausing the drive unit for at least one second; and activate the drive unit for at least five seconds to rotate the drive coupler as a third blending segment; wherein a total time period of all activations of the drive unit that are at least five seconds for blending segments is at least fifty-two seconds.  Further, such a set of instructions and discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 22, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the activation of the drive unit for the first blending segment is at least ten seconds, the activation of the drive unit for the second blending segment is at least twenty seconds, and the activation of the drive unit for the third blending segment is at least 22.5 seconds, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 23, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  Hoare further teaches wherein a total time period from a first activation of the drive unit until a last activation of the drive unit is seventy seconds or less (For example, 120 seconds: Col 10, L24) based on the amount of RAM accessible by the processor.  Examiner notes that the time of 120 seconds has substantial overlap with the claimed range of seventy seconds or less and would have the same function of blending the material. Further, the broad range 120 seconds anticipates the narrower range of seventy seconds or less as there is nothing in the prior art of record or the Applicant's Specification to show criticality of the claimed range or evidence demonstrating any difference across the range. Examiner notes that both the prior art of record and claims achieve the same result of blending the material.
Regarding Claim 24, Kolar discloses a container (Blender: Fig. 1, #20) including at least one rotatable blade (Blending assembly: Par. 0031. Examiner notes that a blender and blending assembly would include a rotatable blade);
a drive unit having a drive coupler to rotate the at least one blade (Motor: Fig. 7, #25. Examiner notes that a motor of blending assembly would include a drive couple to rotate the blade);
a controller to control the drive unit (Microcontroller: Fig. 7, #61); and
at least one non-transitory memory (Nonvolatile microcontroller memory: Fig. 7, #63) storing processor-executable instructions that (Processor: Fig. 7, #62), when executed by the controller, cause the controller, in response to a first user input (A user can perform any appropriate blender operation, such as selection and execution of one of the drink programs by pressing the corresponding button: Par. 0045) to execute the instructions.  Kolar does not disclose the sequence of: activating the drive unit for three seconds or less to rotate the drive coupler as a first pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a second pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a third pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a first blending segment; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a fourth pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a fifth pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a second blending segment; pausing the drive unit for at least one second; and activating the drive unit for at least five seconds to rotate the drive coupler as a third blending segment; wherein a total time period of all activations of the drive unit that are at least five seconds for blending segments is at least forty-seven seconds.  However, Kolar discloses pre-programmable blend programs with a plurality of intervals of motor operation at different velocities and accelerations (Par. 0010) which may be changed by the user and saved to nonvolatile memory (Par. 0011).  Further, Hoare teaches a blender for food and beverages including a non-volatile storage medium for storing a custom sequence (Abstract) and including a pause selection that can be recorded into a user defined function (Col 10, L1-3) and activated for a recorded period of time before proceeding to a subsequent blending step (Col 11, L61-62) which could allow for additional ingredients to be added during the program or to evaluate the consistency of the mixture.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pauses in the blender operation of Kolar, as taught by Hoare, in order to allow for additional ingredients to be added during the program or to evaluate the consistency of the mixture.  Further, the combination of Kolar and Hoare would be capable of performing the steps of activating the drive unit for three seconds or less to rotate the drive coupler as a first pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a second pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a third pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a first blending segment; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a fourth pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a fifth pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a second blending segment; pausing the drive unit for at least one second; and activating the drive unit for at least five seconds to rotate the drive coupler as a third blending segment; wherein a total time period of all activations of the drive unit that are at least five seconds for blending segments is at least forty-seven seconds.  Further, such a set of instructions and discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 25, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  While the combination of Kolar and Hoare are not explicit to wherein the activation of the drive unit for the first blending segment is at least nine seconds, the activation of the drive unit for the second blending segment is at least twenty seconds, and the activation of the drive unit for the third blending segment is at least 18.5 seconds, the combination of Kolar and Hoare would be capable of performing the claimed function.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a combination of blending, pulsing, and pausing as discovering an optimum program of blending, pulsing, and pausing would be within the level of ordinary skill in the art based on the material being blended and the desired consistency of the mixture.
Regarding Claim 26, the combination of Kolar and Hoare teach all elements of the claimed invention as stated above.  Hoare further teaches wherein a total time period from a first activation of the drive unit until a last activation of the drive unit is seventy-five seconds or less (For example, 120 seconds: Col 10, L24) based on the amount of RAM accessible by the processor.  Examiner notes that the time of 120 seconds has substantial overlap with the claimed range of seventy-five seconds or less and would have the same function of blending the material. Further, the broad range 120 seconds anticipates the narrower range of seventy-five seconds or less as there is nothing in the prior art of record or the Applicant's Specification to show criticality of the claimed range or evidence demonstrating any difference across the range. Examiner notes that both the prior art of record and claims achieve the same result of blending the material.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar and Hoare, and further in view of Cuisinart Recipe Booklet.
Regarding Claim 27, Kolar discloses a food processing apparatus (Blender: Fig. 1, #20), the apparatus comprising a drive unit (Motor: Fig. 7, #25) to drive a food processing assembly (Blending assembly: Par. 0031), a controller (Microcontroller: Fig. 7, #61) to control the drive unit, and at least one non-transitory memory (Nonvolatile microcontroller memory: Fig. 7, #63) storing processor-executable instructions (Processor: Fig. 7, #62) that are executable by the controller to cause the controller to control the drive unit (A user can perform any appropriate blender operation, such as selection and execution of one of the drink programs by pressing the corresponding button: Par. 0045).  Kolar discloses pre-programmable blend programs with a plurality of intervals of motor operation at different velocities and accelerations (Par. 0010) which may be changed by the user and saved to nonvolatile memory (Par. 0011) but is not explicit to pausing the drive, and further, does not disclose the method of activating the drive unit for three seconds or less to rotate the drive coupler as a first pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a second pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a first blending segment; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a second blending segment; pausing the drive unit for at least one second; and activating the drive unit for at least five seconds to rotate the drive coupler as a third blending segment; wherein a total time period of all activations of the drive unit that are at least five seconds for blending segments is at least twenty-three seconds.
However, Hoare teaches a blender for food and beverages including a non-volatile storage medium for storing a custom sequence (Abstract) and including a pause selection that can be recorded into a user defined function (Col 10, L1-3) and activated for a recorded period of time before proceeding to a subsequent blending step (Col 11, L61-62) which could allow for additional ingredients to be added during the program or to evaluate the consistency of the mixture.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pauses in the blender operation of Kolar, as taught by Hoare, in order to allow for additional ingredients to be added during the program or to evaluate the consistency of the mixture.  The combination of Kolar and Hoare are also not explicit to and do not distinguish between pulsing and blending or the steps of pulsing before blending.
However, Cuisinart Recipe Booklet teaches pulsing before blending in order to chop the ingredients, then blending to create a smooth consistency with all ingredients combined including a first and second pulse (Pulse on High about 5 times: Page 11), a first blending segment of at least 5 seconds (Add the garlic and salt to the chopped nuts. Process for about 5 seconds on High: Page 11), pausing the drive unit (Scrape down the bowl: Page 11. Examiner has interpreted scraping down the bowl as requiring the apparatus to be paused as such safety features are well known in the art), a second blending segment (Run continuously on high until mostly smooth: Page 11), pausing the drive unit (Scrape down: Page 11. Examiner has interpreted scraping down the bowl as requiring the apparatus to be paused as such safety features are well known in the art), and a third blending segment (Add the reserved cheese and process until combined: Page 11).  Cuisinart Recipe Booklet further teaches various processing times including pulsing for three seconds or less (Pulse . . . Check every 2 or 3 seconds to avoid overprocessing: Page 2), pausing for at least one second (Scrape down: Page 11. Examiner has interpreted scarping down the work bowl as requiring at least one second in order to remove the lid, scrape down, replace the lid, and restart the apparatus), and blending for at least five seconds (Process for about 5 seconds on High: Page 11; Run on High: throughout; Run continuously: throughout), and wherein a total time period of all activating of the drive unit for at least five second for blending segments is at least twenty-three seconds (Run on High for about 15 seconds. Add zest and sugar and run for an additional 10 seconds: Page 6) based on the specific recipe and dish to be prepared. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus of Kolar and Hoare in a process including activating the drive unit for three seconds or less to rotate the drive coupler as a first pulse; pausing the drive unit for at least one second; activating the drive unit for three seconds or less to rotate the drive coupler as a second pulse; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a first blending segment; pausing the drive unit for at least one second; activating the drive unit for at least five seconds to rotate the drive coupler as a second blending segment; pausing the drive unit for at least one second; and activating the drive unit for at least five seconds to rotate the drive coupler as a third blending segment; wherein a total time period of all activations of the drive unit that are at least five seconds for blending segments is at least twenty-three seconds, as taught by Cuisinart Recipe Booklet, in order to chop ingredients, then create a smooth consistency, based on the specific recipe and dish to be prepared.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799